Exhibit 10.1

 

AMENDMENT NO. 1
TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement (this “Amendment”) is executed as of
April 1, 2013, but effective as of March 29, 2013 (that effective date, the
“Amendment Effective Date”); is between the Lenders party hereto (which Lenders
constitute all of the Lenders as of the date of this Amendment), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as administrative
agent for the Lenders (in that capacity, “Administrative Agent”), and SUPREME
INDUSTRIES, INC., a Delaware corporation (“Borrower”); and is acknowledged by
the Subsidiary Guarantors.

 

The Lenders, Administrative Agent, and Borrower entered into a Credit Agreement
dated as of December 19, 2012 (as amended, restated, supplemented, or otherwise
modified before the date of this Amendment, the “Credit Agreement”). The
Lenders, Administrative Agent, and Borrower now desire to amend certain terms
and provisions of the Credit Agreement as set forth in this Amendment.

 

Accordingly, the parties agree as follows:

 

1.                                      Definitions. Defined terms used but not
defined in this Amendment are as defined in the Credit Agreement.

 

2.                                      Amendment. Effective as of the Amendment
Effective Date, Section 2.5(b) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

“                                          (b)                                
Mandatory Reduction. If the Borrower, the Administrative Agent, and one or more
Lenders do not establish a secured term loan facility under this Agreement
before April 30, 2013 (which term loan facility (i) must be secured by real
property and improvements reasonably satisfactory to Administrative Agent, and
(ii) must provide, pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent, for one or more term loan commitments to
make one or more term loans in an aggregate original principal amount of at
least $10,000,000), then the Revolving Credit Commitment shall be permanently
reduced by $10,000,000 effective as of April 30, 2013.”

 

3.                                      Representations. To induce
Administrative Agent and the Lenders to enter into this Amendment, Borrower
hereby represents to Administrative Agent and the Lenders as follows:

 

(1)                                 that Borrower is duly authorized to execute
and deliver this Amendment, that Borrower is duly authorized to borrow monies
under the Credit Agreement, and that each Credit Party is duly authorized to
perform its obligations under the Loan Documents;

 

(2)                                 that the execution and delivery of this
Amendment by Borrower and the performance by each Credit Party of its
obligations under the Loan Documents do not and will not violate any material
provision of law or of their respective articles of incorporation or bylaws,
limited partnership agreement, or certificate of formation or operating
agreement, as applicable, or of any order, judgment, or decree of any court or
other Governmental Authority binding on them;

 

(3)                                 that the Loan Documents (including this
Amendment) are a legal, valid, and binding obligation of each Credit Party party
thereto, enforceable against such Credit Party in accordance with its

 

1

--------------------------------------------------------------------------------


 

terms, except as enforcement is limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally;

 

(4)                                 that, after giving effect to this Amendment,
the representation and warranties set forth in Section 7 of the Credit Agreement
are true and correct in all material respects (but if any representation or
warranty is by its terms qualified by concepts of materiality, that
representation or warranty is true and correct in all respects), in each case
with the same effect as if such representations and warranties had been made on
the Amendment Effective Date, except to the extent that any such representation
or warranty expressly relates to an earlier date;

 

(5)                                 that, after giving effect to this Amendment,
Borrower has complied with and is in compliance with all of the covenants set
forth in the Credit Agreement, including those set forth in Section 8 and
Section 9 of the Credit Agreement; and

 

(6)                                 that, as of the Amendment Effective Date and
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 

4.                                      Conditions. This Amendment will become
effective as of the Amendment Effective Date when Administrative Agent, the
Lenders, and Borrower have signed it and the Subsidiary Guarantors have signed
the attached acknowledgment. Administrative Agent’s delivery to Borrower of a
copy of this Amendment executed by all necessary parties described in this
Section 4 will be deemed evidence that the Amendment is effective as of the
Amendment Effective Date. The Lenders hereby authorize and direct Administrative
Agent to execute this Amendment.

 

5.                                      Miscellaneous. (a) This Amendment is
governed by, and is to be construed in accordance with, the laws of the State of
New York. Each provision of this Amendment is severable from every other
provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

 

(b)                                 This Amendment binds Administrative Agent,
the Lenders, and Borrower and their respective successors and assigns, and will
inure to the benefit of Administrative Agent, the Lenders, Borrower and the
successors and assigns of Administrative Agent and each Lender.

 

(c)                                  Except as specifically modified by the
terms of this Amendment, all other terms and provisions of the Credit Agreement
and the other Loan Documents are incorporated by reference in this Amendment and
in all respects continue in full force and effect. Borrower, by execution of
this Amendment, and each Subsidiary Guarantor, by acknowledgement of this
Amendment, hereby reaffirm, assume, and bind themselves to all of the
obligations, duties, rights, covenants, terms, and conditions that are contained
in the Credit Agreement and the other Loan Documents, as applicable.

 

(d)                                 This Amendment is a Loan Document. Borrower
acknowledges that Administrative Agent’s reasonable costs and expenses
(including reasonable attorneys’ fees) incurred in drafting this Amendment shall
be paid by Borrower and the other Credit Parties in accordance with
Section 12.3(a) of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)                                  The parties may sign this Amendment in
several counterparts, each of which will be deemed to be an original but all of
which together will constitute one instrument.

 

[Signature pages and acknowledgment to follow]

 

3

--------------------------------------------------------------------------------


 

The parties are signing this Amendment No. 1 to Credit Agreement as of the date
stated in the introductory clause.

 

 

SUPREME INDUSTRIES, INC.,

 

as Borrower

 

 

 

 

By:

/s/ Matthew W. Long

 

Name:

Matthew W. Long

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and a Lender

 

 

 

 

By:

/s/ David W. O’Neal

 

Name:

David W. O’Neal

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Acknowledged as of April 1, 2013, by the undersigned,
each of which is a Subsidiary Guarantor:

 

SUPREME CORPORATION,

 

SUPREME INDIANA OPERATIONS, INC.,

a Texas corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SUPREME CORPORATION OF GEORGIA,

 

SUPREME CORPORATION OF TEXAS,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SUPREME TRUCK BODIES OF CALIFORNIA,

 

SUPREME MID-ATLANTIC CORPORATION,

a California corporation

 

a Texas corporation

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SC TOWER STRUCTURAL

LAMINATING, INC., a Texas corporation

 

SUPREME\MURPHY TRUCK BODIES, INC.,

a North Carolina corporation

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME NORTHWEST, L.L.C.,

 

 

a Texas limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

 

Name:

Matthew W. Long

 

 

Title:

Chief Financial Officer

 

 

 

 

 

SUPREME MIDWEST PROPERTIES, INC.,

 

SUPREME SOUTHEAST PROPERTIES, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

SUPREME SOUTHWEST PROPERTIES, INC.,

 

SUPREME ARMORED, INC.,

a Texas corporation

 

a Texas corporation

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Matthew W. Long

Name:

Matthew W. Long

 

Name:

Matthew W. Long

Title:

Chief Financial Officer

 

Title:

Chief Financial Officer

 

 

 

SUPREME WEST PROPERTIES, INC.,

 

SUPREME STB, LLC,

a Texas corporation

 

a California limited liability company

 

 

 

 

 

 

By:

/s/ Matthew W. Long

 

By:

/s/ Herbert M. Gardner

Name:

Matthew W. Long

 

Name:

Herbert M. Gardner

Title:

Chief Financial Officer

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------

 